Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,812,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-45 are allowed.
Independent claims 1, 11, 22, 23, 34 and 45 describe encoding and decoding video data by determining a prediction mode for a portion of the video data as being either an inter or an intra prediction mode, selecting one of a plurality of lookup tables that maps chroma quantization parameters to luma quantization parameters corresponding to the prediction mode, determining a luma quantization parameter, determining a chroma quantization parameter using the determined luma quantization parameter and performing quantization and coding processes using the determined quantization parameter wherein the chroma quantization parameter mapped to a highest luma 
The closest prior arts are Nguyen in view of Zhang. Nguyen discloses encoding and decoding video data including selecting a lookup table for mapping a luma quantization parameter to a chroma quantization parameter from a plurality of lookup tables based on various coding parameters,  determining a chroma quantization parameter based on a determined luma quantization parameter and coding the video block using the determined chroma quantization parameter. Zhang discloses using separate lookup tables mapping luma quantization parameters tochroma quantization parameters for inter and intra modes. Zhang further discloses that the mapping differs for the inter and intra modes. However none of the prior arts specifically teach that the chroma quantization parameter associated with the highest luma quantization parameter is less for the intra mode than for the inter mode as required by the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423